


EXHIBIT 10.40

 

AMENDMENT NO. 1 TO MASTER LOAN PURCHASE AND SALE AGREEMENT

 

THIS AMENDMENT No. 1 to the Master Loan Purchase and Sale Agreement dated as of
March 16, 2011 (this “Amendment”), is to that certain Master Loan Purchase and
Sale Agreement dated as of March 30, 2010 by and between Walker & Dunlop, LLC
(the “Seller”) and Kemps Landing Capital Company, LLC (“Buyer”) (as amended or
modified and in effect from time to time, the “Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Buyer are parties to the Agreement, and

 

WHEREAS, Seller and Buyer desire to amend the Agreement to extend the Stated
Termination Date and to make other changes and to make changes to the Term
Sheet.

 

NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

1.                                       Defined Terms.  Capitalized terms used
herein and not otherwise defined shall have their meanings as attributed to such
terms in the Agreement.

 

2.                                       Amendment to the Agreement.  The
Agreement is hereby amended as follows:

 

2.1                                 The definition of “Stated Termination Date”
in the Agreement is hereby deleted and replaced in lieu thereof:

 

““Stated Termination Date” means March 16, 2012.”

 

2.2                                 The following is added to end of
Section 3.04:

 

“The Buyer agrees that for any Eligible Loan which is purchased by the Approved
Investor less than 30 days after the Purchase Date, for the purpose of
calculating the Deferred Purchase Price and the Repurchase Amount related
thereto, Buyer shall use the actual number of days the Eligible Loan was held by
Buyer instead of 30 when calculating Minimum Interest Amount as used in those
definitions.  Seller agrees that it shall request that the Approved Investor
purchase each Eligible Loan on the latest date possible, which shall be at least
15 days after the Mandatory Delivery Date.

 

2.3                                 The Term Sheet dated January 12, 2010 is
hereby replaced in its entirety by the Term Sheet, dated the date hereof, and
attached hereto as Exhibit A, which shall now be the Term Sheet as defined in
the Agreement.

 

--------------------------------------------------------------------------------


 

3.                                       Representations and Warranties of
Seller.  In order to induce the Buyer to enter into this Amendment, Seller
represents and warrants that:

 

3.1                                 The execution and delivery by the Seller of
this Amendment has been duly authorized by the Seller, and this Amendment, and
the Agreement, as amended by this Amendment, constitutes the valid and binding
obligation of the Seller.

 

3.2                                 Neither the execution and delivery by the
Seller of this Amendment, nor the consummation of the transactions herein
contemplated, nor compliance with the provisions hereof will violate any law,
rule, regulation, order, writ, judgment, injunction, decree or award binding on
the Seller or the Seller’s organizational documents or the provisions of any
indenture, instrument or agreement to which the Seller is a party or is subject,
or conflicts with or constitutes a default thereunder.

 

4.                                       Representations and Warranties of
Buyer.  In order to induce the Seller to enter into this Amendment, Buyer
represents and warrants that:

 

4.1                                 The execution and delivery by Buyer of this
Amendment has been duly authorized by Buyer, and this Amendment, and the
Agreement, as amended by this Amendment, constitutes the valid and binding
obligation of Buyer.

 

4.2                                 Neither the execution and delivery by Buyer
of this Amendment, nor the consummation of the transactions herein contemplated,
nor compliance with the provisions hereof will violate any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on Buyer
or Buyer’s organizational documents or the provisions of any indenture,
instrument or agreement to which Buyer is a party or is subject, or conflicts
with or constitutes a default thereunder.

 

5.                                       Effective Date.  This Amendment shall
become effective as of the date hereof.

 

6.                                       Reference to Agreement.  Except as
amended hereby, the Agreement shall remain in full force and effect and are
hereby ratified, approved and confirmed in all respects.  From and after the
effective date hereof, each reference in the Agreement to “this Agreement”,
“hereof”, or “hereunder” or words of like import, and all references to the
Agreement in any and all agreements, instruments, documents, notes, certificates
and other writings of every kind and nature shall be deemed to mean the
Agreement, as amended by this Amendment.

 

7.                                       Execution in Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Lender and the Buyer have executed this Amendment as of
the date first above written.

 

 

WALKER & DUNLOP, LLC

 

 

 

 

 

By:

/s/ Deborah A. Wilson

 

 

Name:  Deborah A. Wilson

 

 

Title: Executive Vice President and CFO

 

 

 

 

 

 

 

KEMPS LANDING CAPITAL COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ R. Scott Chisholm

 

 

Name:  R. Scott Chisholm

 

 

Title: Authorized Signer

 

3

--------------------------------------------------------------------------------
